DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2009/0100847 to Moon et al. (Moon) in view of Senix Distance Measurement (Senix).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon, to have the controller configured to apply a predetermined time delay to filter out a portion of the return signal that exceeds a threshold voltage but does not exceed the time delay, as taught by Senix, in order to reject and/or smooth measurements and/or limit the rate of change of the sensor distance, thus improving the sensor performance.

In reference to claim 3, Moon and Senix teach the system as explained in the rejection of claim 2, and Senix additionally teaches wherein the ultrasonic bin sensor, when viewed from the bottom maker end of the ice maker through a bottom opening defined by the bottom maker end, is positioned inside a shape formed by the bottom opening (pages 10 and 11).
In reference to claim 4, Moon and Senix teach the system as explained in the rejection of claim 1, and Senix additionally teaches wherein the time delay is in a range of 200 to 350 milliseconds (page 35, col 2, bottom).
In reference to claim 5, Moon and Senix teach the system as explained in the rejection of claim 1, and Moon additionally teaches wherein a signal emitted by the ultrasonic bin sensor defines a viewing cone defining a viewing angle of 75 to 85 degrees (it appears that the sensor is capable of performing said functional language, as depicted in FIG. 2-3).
In reference to claim 6, Moon and Senix teach the system as explained in the rejection of claim 1, and Moon additionally teaches wherein the controller defines a plurality of bin control settings, the plurality of bin control settings configured to regulate an ice detection distance measured from the lens of the ultrasonic bin sensor to a level position defined by a target level of ice in the storage bin (FIG. 6; different height levels).
In reference to claim 7, Moon and Senix teach the system as explained in the rejection of claim 1, and Moon additionally teaches wherein the ice machine produces ice cubes measuring at least about one half inch in each direction (inherent).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moon, to have the controller configured to apply a predetermined time delay to filter out a portion of the return signal that exceeds a threshold voltage but does not exceed the time delay, as taught by Senix, in order to reject and/or smooth measurements and/or limit the rate of change of the sensor distance, thus improving the sensor performance.

In reference to claim 10, Moon and Senix teach the system as explained in the rejection of claim 8, and Moon additionally teaches wherein the controller defines a plurality of bin control settings, the plurality of bin control settings configured to regulate an ice detection distance measured from the lens of the ultrasonic bin sensor to a level position defined by a desired level of ice in the storage bin (FIG. 6; different height levels).
In reference to claim 11, Moon and Senix teach the system as explained in the rejection of claim 10, and Moon additionally teaches wherein the controller comprises a potentiometer configured to move the controller from a first bin control setting of the plurality of bin control settings to a second bin control setting of the plurality of bin control settings (inherent in the scheme depicted in FIG. 6).
In reference to claim 12, Moon and Senix teach the system as explained in the rejection of claim 8, and Moon additionally teaches wherein a signal emitted by the ultrasonic bin sensor defines a viewing cone defining a viewing angle of 80 degrees, plus or minus 5 degrees (it appears that the sensor is capable of performing said functional language, as depicted in FIG. 2-3).
In reference to claim 13, Moon and Senix teach the system as explained in the rejection of claim 8, and Senix additionally teaches wherein a threshold voltage setting of the controller falls within a range between 30% and 60% of a strength of the return signal at a distance of 30 inches (the system depicted in FIG. 28 is capable of performing said functional language and page 30).
In reference to claim 14, Moon and Senix teach the system as explained in the rejection of claim 8, and Senix additionally teaches wherein the predetermined time delay measures in a range of 200 to 350 milliseconds (page 36, col 1, top).
In reference to claim 15, Moon and Senix teach the system as explained in the rejection of claim 14, and Senix additionally teaches wherein the time delay is a first time delay, the first time delay being 300 milliseconds and a second time delay being 50 milliseconds (page 36, col 1, top).
In reference to claims 16-20, they claim the method of providing and configuring the apparatus of claims 1-15, thus, they are rejected based on the rejection of apparatus as explained in the rejection of claims 1-15 above and the associated method steps, which follow directly from the use of the apparatus, are rejected accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 8,545,113 to Johnson et al. teaches networked freezer stocking management.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
5/8/2021